IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44436

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 346
                                                )
       Plaintiff-Respondent,                    )   Filed: February 2, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JEREMIAH WAYNE JONES,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two and one-half years, for assault, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jeremiah Wayne Jones pled guilty to unlawful possession of a firearm. I.C. § 18-3316.
In exchange for his guilty plea, additional charges were dismissed including an allegation that he
was a persistent violator. The district court sentenced Jones to a unified term of five years, with
a minimum period of confinement of two years. Jones appeals. 1



1
       Jones also pled guilty to and was sentenced for a misdemeanor. However, he does not
challenge that judgment of conviction and sentence on appeal.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgment of conviction and sentence are affirmed.




                                                   2